SCHWARTZ, Chief Judge
(dissenting).
In my judgment, the appellant’s actions in giving notice in arguably irregular ways of taking what would otherwise be permissible absences from work can be characterized as no more than mistakes in judgment — if that — and certainly did not, under any view of the prevailing law, amount to disqualifying “misconduct.” See Savage v. Macy’s East, Inc., 719 So.2d 1208, 1209-10, and cases collected at n. 2 (Fla. 3d DCA 1998), review denied, *1228729 So.2d 391 (Fla.1999). Because I therefore believe that the majority decision is a thoroughly unjust deprivation of needed benefits to which Ms. Renaud is entitled under the law, I must dissent.